DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Aoyama (US 2015/0253023 A1, Published September 1, 2016) discloses a display device comprising: 
a first display area including a first pixel area (Hu at Figs. 1A, 1B, Examiner regards the area subtended by common electrode 170 as a first pixel area); 
a second display area including a second pixel area and a transmissive area (Hu at Figs. 1A, 1B, area not subtended by common electrode 170); and 
a signal line, a common electrode, and a touch electrode that are disposed in the second display area (Hu at Fig. 1A, 1B data line 130, gate 192, common electrode 170), 
wherein the common electrode includes an opening overlapping the transmissive area, and the common electrode is disposed between the signal line and the touch electrode to overlap the signal line. 
However, none of the prior art found by the Examiner either individually or in combination discloses the above bolded and italicized claim language.

As to claim 13, Hu discloses a display device comprising: 

a second display area including a second pixel area and a transmissive area (Hu at Figs. 1A, 1B, area not subtended by common electrode 170), 
wherein the display panel includes in the second display area: a first insulating layer; a gate line disposed on the first insulating layer; a second insulating layer disposed on the gate line (Hu at Fig. 1A, 1B, gate 192); 
a data line disposed on the second insulating layer (Hu at Fig. 1A, 1B data line 130); 
a third insulating layer disposed on the data line; a pixel electrode disposed on the third insulating layer (Hu at Fig. 1A, 1B, pixel electrodes 180); 
a conductive layer disposed on the third insulating layer, the conductive layer including an opening overlapping the pixel electrode; a common electrode disposed on the fourth insulating layer, the common electrode overlapping the data line and including an opening overlapping the transmissive area; 
an encapsulation layer disposed on the common electrode (Hu at Fig. 1A, 1B, substrate 140); and 
a touch electrode disposed on the encapsulation layer (Hu at Fig. 1A, 1B, electrode 160). 
However, none of the prior art found by the Examiner either individually or in combination discloses the above bolded and italicized claim language.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
07/30/2021